     Michael P. Balaban State Bar No. 9370
 1   LAW OFFICES OF MICHAEL P. BALABAN
     10726 Del Rudini Street
 2   Las Vegas, NV 89141
     (702)586-2964
 3   Fax: (702)586-3023
 4   E-Mail: mbalaban@balaban-law.com

 5   Attorney for Plaintiff

 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                       DISTRICT OF NEVADA
10
                                                     )       CASE NO. 2:19-cv-00780-JCM-VCF
11   TONYA HALE,                                     )
                                                     )       STIPULATION AND ORDER CONTINUING
12                                                   )       THE DATE THAT PLAINTIFF MUST FILE
                                                     )       THEIR RESPONSE TO DEFENDANT'S
13                   Plaintiff,                      )       MOTION FOR SUMMARY JUDGMENT
                                                     )       [LR 6-1; LR 6-2]
14           vs.                                     )
                                                     )       (Second Request)
15                                                   )
     THE COSMOPOLITAN OF LAS VEGAS;
                                                     )
16   NV PROPERTY 1, LLC dba THE                      )
     COSMOPOLITAN OF LAS VEGAS, a                    )
17   Nevada Limited Liability Company;               )
     RICHARD SHERMAN, an individual,                 )
18                                                   )
                                                     )
19                                                   )
                     Defendants.
                                                     )
20                                                   )
                                                     )
21                                                   )
22
             IT IS HEREBY STIPULATED AND AGREED by and between the parties' respective
23
     counsels of record pursuant to LR 6-1 and LR 6-2 that Plaintiff’s response to Defendant Nevada
24
     Property 1, LLC dba The Cosmopolitan of Las Vegas’ motion for summary judgment filed on
25
     April 12, 2021, for which the opposition is currently due on June 3, 2021, will be continued to
26
     June 28, 2021. This is the second request to continue the due date for Plaintiff’s response.
27
28   ///




                                                         1
 1          Said continuance is being requested in order to provide Plaintiff adequate time to respond
 2   to a complex dispositive motion. Delays were previously experienced due to Covid-related
 3   shutdowns, health/medical issues of counsel and various witnesses, some of whom were located
 4   out of state. The parties have been working as diligently as possible under the
 5   circumstances. Discovery has now closed. Plaintiff’s counsel, a solo practitioner, needs
 6
     additional time to respond to the dispositive motion while also balancing obligations in other
 7
     matters.
 8
            In addition, Plaintiff’s counsel was confident that he was going to able to meet the current
 9
     June 3rd deadline to get the response filed but he had to go into surgery to get a kidney stone
10
     removed on May 22, 2021 and did not anticipate that there would be a recovery period that has
11
     made it impossible to get the response filed in adequate form by the current deadline. Also
12
     Plaintiff’s counsel will be out of town for much of the time from June 5, 2021 until June 21, 2021.
13
            Defendant does not object to the requested extension. The parties assure the Court this
14
15   request is not being made for the purpose of delay.

16   LAW OFFICES OF MICHAEL P.                              FISHER & PHILLIPS LLP
     BALABAN
17
18
     /s/ Michael P. Balaban, Esq.                           /s/ Lisa A. McClane, Esq.
19   Michael P. Balaban, Esq.                               Lisa A. McClane, Esq.
     10726 Del Rudini Street                                300 South Fourth Street, Suite 1500
20   Las Vegas, NV 89141                                    Las Vegas, NV 89101
     Attorney for Plaintiff                                 Attorney for Defendant
21
22   Dated: June 1, 2021                                    Dated: June 1, 2021

23
                                                   IT IS SO ORDERED:
24
25
                                                   UNITED STATES DISTRICT JUDGE OR
26                                                 UNITED STATES MAGISTRATE JUDGE
27                                                             June 2, 2021
                                                   Dated:
28



                                                       2
